Exhibit 10.2

 

2006 IDACORP, Inc.
Executive Incentive Plan
NEO Award Opportunity Chart
Revised



Name

Title

Threshold ($)

Target ($)

Maximum ($)

 

 

 

 

 

Jan B. Packwood

President and Chief Executive Officer, IDACORP

 

162,500

325,000

650,000

J. LaMont Keen

Executive Vice President, IDACORP and President and Chief Executive Officer,
Idaho Power

 

94,500

189,000

378,000

Darrel T. Anderson

Senior Vice President - Administrative Services and Chief Financial Officer,
IDACORP and Idaho Power

 

49,000

98,000

196,000

James C. Miller

Senior Vice President of Power Supply, Idaho Power

 

49,000

98,000

196,000

Thomas R. Saldin

Senior Vice President, General Counsel and Secretary, IDACORP and Idaho Power

 

46,375

92,750

185,500

 